DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11 should have a transitional phrase, such as ‘wherein’; so the claim reads “claim 10, wherein any…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " generating a predicted response map using a convolutional neural network model formula with a plurality of parameters updated according to a method for learning deep convolutional features " in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is dependent from claim 1.  In claim 1 ‘a predicted response map’ is disclosed, as such in claim 10 is must be referenced as ‘the predicted response map’ for antecedent basis or renamed to represent and clearly depict a second generation of a different and distinct response map.
Similarly, ‘a convolutional neural network model formula’ is also disclosed in claim 1, as such in claim 10 is must be referenced as ‘the convolutional neural network model formula’ for antecedent basis or renamed to represent and clearly depict a second different and distinct formula.
Similarly, ‘a plurality of parameters updated’ is disclosed as “updating the plurality of parameters” in claim 1, and as such must be referenced as ‘the plurality’ for antecedent basis or renamed to represent and clearly depict a second different and distinct set of parameters.
Similarly, ‘a method for learning deep…’ is also disclosed in claim 1, as such in claim 10 is must be referenced as ‘the method for learning deep…’ for antecedent basis or renamed to represent and clearly depict a second different and distinct method.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Danelljan et al. (herein after Dan)(NPL “Convolutional features for correlation filter based visual tracking”, see IDS) in view of Nichols (US Pub 20160306876).
Re claim 1, Dan discloses a method for learning deep convolutional features specifically designed for correlation filter based visual tracking, the method comprising steps of: 
selecting a first image from a first image patch (Section 3.1 patches comprising of target and training images respectively);  

forward propagating the selected first image by a convolutional neural network model formula (Section 3.1);  
forward propagating the selected second image by the convolutional neural network model formula (Section 3.1);  
computing a correlation filter using the forward propagated second image (Section 3.1) and a centered correlation response (Section 3.1);  
circularly correlating (Section 3.1 and equation 1) the forward propagated first image (Section 3.1) and a computed correlation filter (Section 3.1) to generate a predicted response map (Section 3.1 output from filter processing);  
calculating a loss (Section 3.1 loss related formula equation 1) by comparing the predicted response map with a desired correlation (Section 3.1) corresponding the selected first image and the second image (Section 3.1) and updating the plurality of parameters (Section 3.1; updating of g and h) of the convolutional neural network model formula according to the calculated loss (Section 3.1); however Gund fails to explicitly disclose wherein the convolutional neural network model formula has random weights with a zero mean for a plurality of parameters.
This design is however disclosed by Nichols.  Nichols discloses wherein the convolutional neural network model formula (Paragraphs 58-59) has random weights (Paragraphs 58-59) with a zero mean (Paragraphs 58-59) for a plurality of parameters (Paragraphs 58-59).


Re claim 2, the combined disclosure of Dan and Nichols as a whole discloses the method according to claim 1, Dan further discloses wherein, after updating the parameters of convolutional neural network model formula (Section 3.1; updating of g and h), repeating the steps of forward propagating the first image (Section 3.1; updating of g and h, maximizing process), forward propagating the second image, computing the plurality of correlation filters (Section 3.1; updating of g and h), the circular correlation (Section 3.1; updating of g and h), generating the predicted response map (Section 3.1; updating of g and h), calculating the loss and updating the plurality of model parameters using iterated with a plurality of updated parameters at least once (Section 3.1; updating of g and h).

Re claim 3, the combined disclosure of Dan and Nichols as a whole discloses the method according to claim 1, Dan further discloses wherein the convolutional neural network model formula is a deep fully convolutional network (Section 1 paragraph 5-6; Section 2 paragraphs 4 and 6; Section 4.1 paragraph 2; Section 4.2).


- selecting the first image from the first image patch (Section 3.1 patches comprising of target and training images respectively); 
- selecting the second image from the second image patch (Section 3.1 patches comprising of target and training images respectively); 
- forward propagating (Section 3.1) the selected first image by the convolutional neural network model formula (Section 3.1), with the plurality of updated parameters (Section 3.1);
- forward propagating (Section 3.1) the selected second image by the convolutional neural network model formula (Section 3.1) with the plurality of updated parameters (Section 3.1, updating g/h, “the target location and scale in the image are then updated by finding the maximum correlation score over all evaluated locations and sizes”); 
- computing the correlation filter (Section 3.1) using the forward propagated second image and the centered correlation response (Section 3.1); 
.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 4; the prior art of record fails to disclose the specifically claimed equation for computing the correlation filtering.  Re claim 5; the prior art of record fails to disclose the specifically claimed equation for circular correlation.  Re claim 6; the prior art of record fails to disclose the specifically claimed loss calculation.  Re claim 7; the prior art fails to disclose the specific loss calculation.  Re claim 11; the prior art fails to disclose the requirements for use of layer as disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631